Case 9:18-cv-81438-WPD Document 1 Entered on FLSD Docket 10/23/2018 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

 KATHERINE JUPIN,

        Plaintiff,

 -VS-
                                                   CASE NO.:
 OCWEN LOAN SERVICING, LLC,

        Defendant.
                                       /

                      COMPLAINT AND DEMAND FOR JURY TRIAL

         COMES NOW Plaintiff, Katherine Jupin, by and through the undersigned counsel, and

 sues Defendant, OCWEN LOAN SERVICING, LLC, and in support thereof respectfully alleges

 violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”) and the

 Florida Consumer Collection Practices Act, Fla. Stat. § 559.55 et seq. (“FCCPA”).

                                           INTRODUCTION

         1.      The TCPA was enacted to prevent companies like OCWEN LOAN SERVICING,

 LLC (hereafter “Defendant”) from invading American citizen’s privacy and prevent abusive

 “robo-calls.”

         2.      “The TCPA is designed to protect individual consumers from receiving intrusive

 and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, -US--, 132 S.Ct., 740, 745, 181,

 L.Ed. 2d 881 (2012).

         3.      “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the *1256

 scourge of modern civilization, they wake us up in the morning; they interrupt our dinner at

 night; they force the sick and elderly out of bed; they hound us until we want to rip the telephone

 out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably intended to give
Case 9:18-cv-81438-WPD Document 1 Entered on FLSD Docket 10/23/2018 Page 2 of 9



 telephone subscribers another option: telling the autodialers to simply stop calling.” Osorio v.

 State Farm Bank, F.S.B., 746 F. 3d 1242 (11th Cir. 2014).

        4.      According to the Federal Communications Commission (FCC), “Unwanted calls

 and texts are the number one complaint to the FCC. There are thousands of complaints to the

 FCC every month on both telemarketing and robocalls. The FCC received more than 215,000

 TCPA complaints in 2014." Fact Sheet: Wheeler Proposal to Protect and Empower Consumers

 Against Unwanted Robocalls, Texts to Wireless Phones, Federal Communications Commission,

 (May 27, 2015), http://transition.fcc.gov/Daily_Releases/Daily_Business/2015/db0527/DOC-

 333676A1.pdf.

                                  JURISDICTION AND VENUE


        5.      This is an action for damages exceeding Seventy-Five Thousand Dollars

 ($75,000.00) exclusive of attorney fees and costs.

        6.      Jurisdiction and venue for purposes of this action are appropriate and conferred by

 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves violations of the TCPA.

        7.      Subject matter jurisdiction, federal question jurisdiction, for purposes of this

 action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the district courts

 shall have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties

 of the United States; and this action involves violations of 47 U.S.C. § 227(b)(1)(A)(iii). See

 Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012) and Osorio v. State Farm Bank, F.S.B.,

 746 F.3d 1242, 1249 (11th Cir. 2014)

        8.      Defendant’s principal place of business is Palm Beach County, Florida.

 Accordingly, venue is appropriate with this Court under 28 U.S.C. § 1391(b)(1) as it is the

 judicial district in the State where the Defendant resides.
Case 9:18-cv-81438-WPD Document 1 Entered on FLSD Docket 10/23/2018 Page 3 of 9



                                       FACTUAL ALLEGATIONS

        9.      Plaintiff is a natural person, and citizen of the State of PA, residing in Bucks

 County, Pennsylvania.

        10.     Plaintiff is a “consumer” as defined in Florida Statute § 559.55(8).

        11.     Plaintiff is an “alleged debtor.”

        12.     Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F. 3d

 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11th Cir. 2014).

        13.     Defendant is a corporation which was formed in Delaware with its principal place

 of business located at 1661 Worthington Road, Unit 100, West Palm Beach, Florida 33409, and

 which conducts business in the State of Florida through its registered agent, Corporation Service

 Company, located at 1201 Hays Street, Tallahassee, Florida 32301.

        14.     The debt that is the subject matter of this Complaint is a “consumer debt” as

 defined by Florida Statute §559.55(6).

        15.     Defendant is a “creditor” as defined in Florida Statute §559.55(5).

        16.     Defendant has called Plaintiff on Plaintiff’s cellular telephone approximately

 three thousand (3,000) times, if not more, in an attempt to collect a debt associated with a home

 loan belonging to her daughter, Marie Jupin.

        17.     Defendant attempted to collect an alleged debt from Plaintiff by this campaign of

 telephone calls.

        18.     Upon information and belief, some or all of the calls the Defendant made to

 Plaintiff’s cellular telephone number were made using an “automatic telephone dialing system”

 which has the capacity to store or produce telephone numbers to be called, using a random or

 sequential number generator (including but not limited to a predictive dialer) or an artificial or
Case 9:18-cv-81438-WPD Document 1 Entered on FLSD Docket 10/23/2018 Page 4 of 9



 prerecorded voice; and to dial such numbers as specified by 47 U.S.C § 227(a)(1) (hereinafter

 “autodialer calls”). Plaintiff will testify that she knew it was an autodialer because of the vast

 number of calls she received and because she heard a pause or beep when she answered her

 phone before a voice came on the line, which is a commonly known indicator of the use of an

 autodialer. Furthermore, Plaintiff has received prerecorded messages from Defendant.

        19.     Plaintiff is the subscriber, regular user and carrier of the cellular telephone

 number (267) ***-6121 and was the called party and recipient of Defendant’s calls.

        20.     Defendant placed an exorbitant number of automated calls to Plaintiff’s cellular

 telephone (267) ***-6121 in an attempt to collect on a home loan belonging to Plaintiff’s

 daughter, Marie Jupin.

        21.     On several occasions since approximately 2012, Plaintiff instructed Defendant’s

 agent(s) to stop calling her cellular telephone.

        22.     Specifically, at some point in or around 2012, Defendant began calling Plaintiff’s

 cell phone looking for Plaintiff’s daughter, Marie Jupin. Since that time, Plaintiff has repeatedly

 demanded that Defendant stop calling her cell phone, advising that she is able to make payment

 towards the end of the month, and it is unnecessary for Defendant to call two (2) to three (3)

 times per day between the 10th and 30th of each month.

        23.     Defendant’s pattern of abusive and harassing calls has gone on for years, with

 Plaintiff receiving approximately sixty (60) to ninety (90) calls per month, despite repeatedly

 advising Defendant that she cannot pay until the 30th of each month and to “please stop calling.”

        24.     Plaintiff is in no way obligated to pay the loan in question and Defendant has no

 legitimate purpose for calling Plaintiff dozens of times per month.
Case 9:18-cv-81438-WPD Document 1 Entered on FLSD Docket 10/23/2018 Page 5 of 9



         25.     Defendant has a corporate policy to use an automatic telephone dialing system or

 a pre-recorded or artificial voice to individuals just as it did to Plaintiff’s cellular telephone in

 this case.

         26.     Defendant has a corporate policy to use an automatic telephone dialing system or

 a pre-recorded or artificial voice just as it did to Plaintiff’s cellular telephone in this case, with no

 way for the consumer, Plaintiff, or Defendant, to remove the number.

         27.     Defendant’s corporate policy is structured so as to continue to call individuals like

 Plaintiff, despite these individuals explaining to Defendant they wish for the calls to stop.

         28.     Defendant has numerous other federal lawsuits pending against it alleging similar

 violations as stated in this Complaint.

         29.     Defendant has numerous complaints across the country against it asserting that its

 automatic telephone dialing system continues to call despite requested to stop.

         30.     Defendant has had numerous complaints from consumers across the country

 against it asking to not be called; however, Defendant continues to call the consumers.

         31.     Defendant’s corporate policy provided no means for Plaintiff to have her number

 removed from Defendant’s call list.

         32.     Defendant has a corporate policy to harass and abuse individuals despite actual

 knowledge the called parties do not wish to be called.

         33.     Not a single call placed by Defendant to Plaintiff was placed for “emergency

 purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

         34.     Defendant willfully and/or knowingly violated the TCPA with respect to Plaintiff.
Case 9:18-cv-81438-WPD Document 1 Entered on FLSD Docket 10/23/2018 Page 6 of 9



        35.     From each and every call placed without consent by Defendant to Plaintiff’s cell

 phone, Plaintiff suffered the injury of invasion of privacy and the intrusion upon her right of

 seclusion.

        36.     From each and every call without express consent placed by Defendant to

 Plaintiff’s cell phone, Plaintiff suffered the injury of occupation of her cellular telephone line and

 cellular phone by unwelcome calls, making the phone unavailable for legitimate callers or

 outgoing calls while the phone was ringing from Defendant’s calls.

        37.     From each and every call placed without express consent by Defendant to

 Plaintiff’s cell phone, Plaintiff suffered the injury of unnecessary expenditure of her time. For

 calls she answered, the time she spent on the call was unnecessary as she repeatedly asked for the

 calls to stop. Even for unanswered calls, Plaintiff had to waste time to unlock the phone and deal

 with missed call notifications and call logs that reflected the unwanted calls. This also impaired

 the usefulness of these features of Plaintiff’s cellular phone, which are designed to inform the

 user of important missed communications.

        38.     Each and every call placed without express consent by Defendant to Plaintiff’s

 cell phone was an injury in the form of a nuisance and annoyance to Plaintiff. For calls that were

 answered, Plaintiff had to go to the unnecessary trouble of answering them. Even for unanswered

 calls, Plaintiff had to waste time to unlock the phone and deal with missed call notifications and

 call logs that reflected the unwanted calls. This also impaired the usefulness of these features of

 Plaintiff’s cellular phone, which are designed to inform the user of important missed

 communications.
Case 9:18-cv-81438-WPD Document 1 Entered on FLSD Docket 10/23/2018 Page 7 of 9



          39.    Each and every call placed without express consent by Defendant to Plaintiff’s

 cell phone resulted in the injury of unnecessary expenditure of Plaintiff’s cell phone’s battery

 power.

          40.    Each and every call placed without express consent by Defendant to Plaintiff’s

 cell phone where a voice message was left which occupied space in Plaintiff’s phone or network.

          41.    Each and every call placed without express consent by Defendant to Plaintiff’s

 cell phone resulted in the injury of a trespass to Plaintiff’s chattel, namely her cellular phone and

 her cellular phone services.

          42.    As a result of the calls described above, Plaintiff suffered an invasion of privacy.

 Plaintiff was also affect in a personal and individualized way by anger, embarrassment, sadness,

 frustration, worry, stress, anxiety, nervousness, emotional distress and aggravation.

                                             COUNT I
                                      (Violation of the TCPA)

          43.    Plaintiff fully incorporates and realleges paragraphs one (1) through forty-two

 (42) as if fully set forth herein.

          44.    Defendant willfully and/or knowingly violated the TCPA with respect to Plaintiff,

 especially for each of the auto-dialer calls made to Plaintiff’s cellular telephone after Plaintiff

 notified Defendant that she wished for the calls to stop.

          45.    Defendant repeatedly placed non-emergency telephone calls to Plaintiff’s cellular

 telephone using an automatic telephone dialing system or prerecorded or artificial voice without

 Plaintiff’s prior express consent in violation of federal law, including 47 U.S.C §

 227(b)(1)(A)(iii).

          WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

 judgment against Defendant, Ocwen Loan Servicing, LLC, for statutory damages, punitive
Case 9:18-cv-81438-WPD Document 1 Entered on FLSD Docket 10/23/2018 Page 8 of 9



 damages, actual damages, treble damages, enjoinder from further violations of these parts and

 any other such relief the court may deem just and proper.

                                              COUNT II
                                      (Violation of the FCCPA)

         46.     Plaintiff fully incorporates and realleges paragraphs one (1) through forty-two

 (42) as if fully set forth herein.

         47.     At all times relevant to this action is subject to and must abide by the laws of the

 State of Florida, including Florida Statute § 559.72.

         48.     Defendant has violated Florida Statute § 559.72(7) by willfully communicating

 with the debtor or any member of his or her family with such frequency as can reasonably be

 expected to harass the debtor or his or her family.

         49.     Defendant has violated Florida Statute § 559.72(7) by willfully engaging in other

 conduct which can reasonably be expected to abuse or harass the debtor or any member of his or

 her family.

         50.     Defendant’s actions have directly and proximately resulted in Plaintiff’s prior and

 continuous sustaining of damages as described by Florida Statute § 559.77.

         WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

 judgment against Defendant, Ocwen Loan Servicing, LLC, for statutory damages, punitive

 damages, actual damages, costs, interest, attorney fees, enjoinder from further violations of these

 parts and any other such relief the court may deem just and proper.

                                               Respectfully submitted,

                                               /s/ Shaughn C. Hill

                                                Shaughn C. Hill, Esquire
                                                Morgan & Morgan, Tampa, P.A.
                                                One Tampa City Center
Case 9:18-cv-81438-WPD Document 1 Entered on FLSD Docket 10/23/2018 Page 9 of 9



                                     201 N. Franklin Street, 7th Floor
                                     Tampa, FL 33602
                                     Tele: (813) 223-5505
                                     Fax: (813) 223-5402
                                     shill@forthepeople.com
                                     Florida Bar #: 0105998
                                     Attorney for Plaintiff
